Citation Nr: 1600004	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  10-14 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a residual scar of the left big toe.

2.  Entitlement to a rating in excess of 10 percent for a low back condition prior to August 31, 2010 and a rating in excess of 20 percent thereafter.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1974 to April 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Cleveland, Ohio RO has assumed the role of agency of original jurisdiction (AOJ).  

During the course of the appeal in an October 2010 RO rating decision, the Veteran's chronic low back strain was increased to 20 percent effective August 31, 2010.  

In Rice v. Shinseki, the Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the issue of TDIU has been raised by the record.  See e.g., informal hearing presentation dated December 16, 2015.  A TDIU rating claim is part and parcel of the increased rating claim, and is therefore properly before the Board.  Id.  Thus, the issue on appeal is as noted on the title page.

The issues of entitlement to an increased rating for a low back condition and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

On May 21, 2015, prior to the promulgation of a decision in the appeal, the Veteran stated that she wished to withdrawal her claim of entitlement to a rating in excess of 10 percent for a residual scar of the left big toe.



CONCLUSION OF LAW

The criteria for withdrawal of entitlement to a rating in excess of 10 percent for a residual scar of the left big toe by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran expressed intent to withdraw the claim for entitlement to a rating in excess of 10 percent for a residual scar of the left big toe in a document received on May 21, 2015.  The correspondence qualifies as a valid withdrawal of the claim.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the evaluation assigned for a residual scar of the left big toe and it is dismissed.


ORDER

The appeal of entitlement to a rating in excess of 10 percent for a residual scar of the left big toe is dismissed.  





REMAND

Further evidentiary development is required prior to the adjudication of the Veteran's increased rating claim for her service connected low back condition and entitlement to TDIU.  

The Veteran was afforded a VA spine examination in January 2015 to evaluate the severity of her low back condition.  The Veteran has challenged the adequacy of the VA examination.  The examination contains range of motion test results for forward flexion, extension, lateral flexion (right and left) and lateral rotation (right and left) which are consistent with the range of motion testing documented in the prior August 2010 VA spine examination.  However, the Veteran asserts that range of motion measurements were not taken during the VA examination and she was not asked to stand for the examination.  See informal hearing presentation dated December 16, 2015.  Further, the Veteran continues to assert a worsening of her back condition, in part, due to her altered gait made worse by other service-connected conditions (bilateral foot and radiculopathy).  See undated 646 correspondence with associated cover sheet email dated June 8, 2015.  In light of the Veteran's contentions and assertions of a continued worsening, the Veteran should be provided an additional opportunity to be examined.  

The Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is part of the pending increased rating claim.  The Veteran, however, has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Therefore, on remand, she should be sent an appropriate notification letter.  Additionally, she should be provided an appropriate examination to address her employability.

Accordingly, the case is REMANDED for the following action:

1.   Obtain any updated VA treatment records including those from the Dayton VAMC beyond January 2015. 

2.  Provide the Veteran with appropriate notice with a discussion of the information and evidence necessary to support the claim for a total disability evaluation based on individual unemployability due to service connected disorders.

3.  Obtain an examination to determine the functional impact resulting from her service-connected disabilities.  The evidence of record must be made available to and reviewed by the individual conducting the examination. 

The report should discuss all symptoms and manifestations resulting from service-connected disabilities that could impact her ability to function in a work-like setting.  Those disabilities are as follows: posttraumatic stress disorder (PTSD) with depressive and anxiety disorder, low back condition, right and left foot conditions, bilateral lower extremity radiculopathy, hypertension, a residual scar of the left big toe, postoperative hemorrhoids, fibrocystic breast disease, residuals of a second degree burn of the right forearm, residuals of removal of ganglion cyst from the right index finger, residuals of excision of mucocele, and residuals of excision of lipoma from the upper back.    The examiner should consider the Veteran's education and occupational experience, irrespective of age and any nonservice-connected disorders. 

The examiner should address the functional effects of each of the service-connected disabilities, in conjunction, so that the Board may make a determination of unemployability.

A rationale which considers the clinical and lay evidence of record should accompany any discussion(s)/opinion(s) provided in the report.

4.  Arrange for the Veteran to undergo a VA examination in order to assist in determining the current nature and extent of the Veteran's low back condition.  Any testing deemed necessary should be performed.  All pertinent pathology associated with the service-connected back disorder should be noted in the examination report. 

Following review of the claims file, the VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically. 

The examiner must also provide detailed findings regarding any further neurological impairment associated with the Veteran's back disability (identifying the nerves involved or seemingly involved) and fully describe the extent and severity of those symptoms.  The examiner should document the number of weeks, if any, during any 12-month period, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome of the lumbar spine that requires bed rest prescribed by a physician and treatment by a physician. 

5.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the appellant and her representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


